Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to Applicant’s communication filed on March 9, 2022.  Application No. 17/534,768, is a U.S. Nonprovisional Application, filed on November 24, 2021, and claims the benefit of U.S. Provisional Application No. 63/118,520, filed November 25, 2020.  In a preliminary amendment filed March 9, 2022, Applicant cancelled claims 3, 9-16, 18-41, 43, and 46-52.  Claims 1, 2, 4-8, 17, 42, 44, 45, and 53-60 are pending.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-8, 17, 42, 44, 45, and 53-60 are rejected under 35 U.S.C. 103 as being unpatentable over Lindstroem et al., WO2019/038387 A1 (citing both the CAS Abstract and the WIPO publication’s U.S. equivalent, US2020/00289496), in view of Silvas et al., Inhibitors of VPS34 and Lipid Metabolism Suppress SARS-CoV-2 Replication, bioRxiv, (publ’d July 18, 2020).  
The CAS Abstract for Lindstroem discloses the following VPS34 inhibiting compounds useful for treating viral infections:  

    PNG
    media_image1.png
    219
    403
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    220
    356
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    219
    356
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    218
    463
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    218
    403
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    218
    436
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    218
    404
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    304
    464
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    219
    404
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    218
    403
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    218
    399
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    219
    404
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    220
    403
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    219
    406
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    239
    423
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    218
    431
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    218
    430
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    218
    430
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    218
    431
    media_image19.png
    Greyscale

    PNG
    media_image20.png
    239
    451
    media_image20.png
    Greyscale

    PNG
    media_image21.png
    218
    430
    media_image21.png
    Greyscale

    PNG
    media_image22.png
    219
    458
    media_image22.png
    Greyscale

    PNG
    media_image23.png
    219
    430
    media_image23.png
    Greyscale

    PNG
    media_image24.png
    218
    430
    media_image24.png
    Greyscale

    PNG
    media_image25.png
    220
    430
    media_image25.png
    Greyscale

    PNG
    media_image26.png
    268
    488
    media_image26.png
    Greyscale

    PNG
    media_image27.png
    218
    431
    media_image27.png
    Greyscale

    PNG
    media_image28.png
    218
    430
    media_image28.png
    Greyscale

    PNG
    media_image29.png
    219
    458
    media_image29.png
    Greyscale

(Lindstroem et al., citing the CAS Abstract for the compounds depicted above; see Lindstroem et al., ‘496 publc’n, Abstract for their use in treating viral infections.)  These compounds read on compounds of Formula I, wherein Formula I, X is -C(=O)- or a bond; R1 is H, alkyl, alkoxy, pyrrolidinyl, N,N-dialkylamino; R2 is H; and R3 is A, phenyl, or monocyclic heteroaryl.  The difference between the methods of the prior art and present invention is proposed viral infection treated by these known VSP34 inhibiting compounds.   
	Nonetheless, Silvas teaches using VSP34 inhibitors to target the membrane dynamics and lipid metabolism in SARS-CoV-2.  See Silvas et al., Abstract; see Id., e.g., all generally.  Accordingly, all the elements of the present invention were known in the art at the time of the invention. 
	It would have been obvious to the ordinary artisan at the time of the invention to use the VSP34 inhibiting compounds of Lindstroem to ameliorate or treat viral infections including SARS-CoV-2, as taught by Silvas with a reasonable expectation of success.   Lindstroem shows that the compounds are known VPS34 inhibitors.  Silvas teaches that VPS34 inhibiting compounds are potent in treating SAR-CoV-2.  The present invention combines prior art elements according to known methods to yield predictable results; alternatively, the present invention is a simple substitution of one known element for another to obtain predictable results.
Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 53-60 are rejected under 35 U.S.C. 102(a) as being clearly anticipated by Lindstroem et al., WO2019/038387 A1, (see the compounds cited in 103 rejection above).  The compounds Lindstroem discloses read on the specific compounds disclosed claims 53-60.  
Conclusion
No claims are allowed. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992. The examiner can normally be reached Monday - Friday, 9:00 a.m. -5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R ROZOF/Primary Examiner, Art Unit 1625